                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

ALLEN SNYDER                                                CIVIL ACTION

VERSUS                                                      NO.     17-7071

DARREL VANNOY, WARDEN                                       SECTION: “B”(1)


                             ORDER AND REASONS

     Before    the   Court    are   the       Magistrate      Judge’s    Report     and

Recommendation to Dismiss Petitioner Allen Snyder’s Request for

Habeas Corpus Relief (Rec. Doc. 13) and Petitioner’s Objections to

the Report and Recommendation (Rec. Doc. 14). Accordingly,

     IT IS ORDERED that Petitioner’s Objections are OVERRULED and

          the Report and Recommendation are ADOPTED as the Court’s

Opinion, dismissing the captioned Section 2254 action for relief.



FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Petitioner Allen Snyder is a state prisoner incarcerated

at the Louisiana State Penitentiary in Angola, Louisiana. See

Rec. Doc. 13 at 1. In 1996, petitioner was originally convicted

by   a   twelve-member       jury    of         first      degree       murder      and

subsequently    sentenced to death. See State v. Snyder, 128 So.

3d 370, 372 (5th Cir.          2013).         However,   in    2008,     the     United

States Supreme Court




                                          1
reversed the judgment and remanded the matter after finding a

Batson violation.1 See Snyder v. Louisiana, 552 U.S. 472 (2008).

      On January 29, 2009, a grand jury indicted petitioner                     for

second-degree murder. See State v. Snyder, 128 So. 3d 370, 372

(5th Cir. 2013). The State also filed notices of intent to use

evidence of other crimes. See id. On May 4, 2010, a Prieur

hearing2 was held, and on May 27, 2010, the motion was granted.

See id. Petitioner was denied review of that ruling and trial began

in   2012.   See   id.   At   trial,    the       jury    heard    testimony   from

defendant and his ex-wife as well as saw medical records that were

introduced into      evidence.    See       id.   at     373-75.   Testimony   and

evidence showed that petitioner and his ex-wife had a troubled

marriage in which petitioner was jealous and controlling. See

id. at 373. According

1 On August 29, 1996, petitioner was convicted of first degree murder. On August
22, 1997, petitioner was sentenced to death. On April 14, 1999, the Louisiana
Supreme Court conditionally affirmed the conviction and sentence but remanded
the matter to the lower court for an inquiry into petitioner’s competence
at the time of trial. After determining that Petitioner was in fact
competent at the time of trial, the state Supreme Court affirmed the conviction
and sentence. In June 2005, the United States Supreme Court granted
petitioner’s petition for a writ of certiorari, vacated the judgment and
remanded the case to the Louisiana State Supreme Court for consideration of
petitioner’s Batson claim. On remand, the state Supreme Court found no merit in
petitioner’s claims and again affirmed his conviction and sentence.
Nevertheless, on March 19, 2008, the United States Supreme Court reversed the
judgment and remanded the matter after finding that the            trial   court
committed error in rejecting Petitioner’s claim that the prosecution
exercised peremptory challenge based on race in violation of Batson. On April
30, 2008, the Louisiana Supreme Court set aside the conviction and sentence
and remanded the matter. See Rec. Doc. 13 at 1-2.
2 A Prieur hearing requires that before evidence of other crimes are introduced,
the trial court must determine that the extraneous acts are probative of a real
issue and that their probative value exceeds their prejudicial effect. The
party seeking to introduce such evidence must show the requisite for it at a
hearing outside the presence of the jury. See State v. Taylor, 217 So. 3d 283,
291 (La. 2016).
                                        2
to the evidence, the jealousy escalated to physical abuse3 causing

the ex-wife to eventually move out. See id. However, in 1995,

Petitioner         wanted   to    reconcile     with     his   ex-wife.   See     id.

Nevertheless, petitioner found his ex-wife with another man, the

victim,      and     eventually    engaged    in    an    altercation     in    which

petitioner stabbed the victim nine times and his ex-wife 19 times.

See id. at 374-75.

          On February 2, 2012, the jury found petitioner guilty as

   charged. Petitioner was sentenced to life imprisonment. See id. at

373.   The    Court    of   Appeals   affirmed     petitioner’s     conviction    and

sentence. The Louisiana Supreme Court denied his related writ

application. See id. at 383; State v. Snyder, 138 So. 3d 643 (La.

2014). Petitioner unsuccessfully sought post-conviction relief in

the state courts. See Rec. Doc. 13.

       On July 24, 2017, petitioner filed the instant federal habeas

corpus    application        alleging    that      he    received    ineffective

assistance of counsel at both the trial and appellate levels. See

Rec. Doc. Nos. 1, 3. On November 3, 2017, respondents filed a

response in opposition to the habeas petition arguing that the

petitioner’s claims were procedurally barred. See Rec. Doc. 11. On

November 13, 2017, Petitioner filed a reply. See Rec. Doc. 12. On


3 According to the record, petitioner shoved his ex-wife’s head into the car
window, struck her with a baseball bat while she was sleeping, drove her to an
isolated location, opened his trunk, and threatened her, slammed her head into
the wall causing serious injuries, and stabbed her nine times in the neck, head,
and arms. See State v. Snyder, 128 So. 3d 370 (5th Cir. 2013).

                                        3
September 7, 2018, the Magistrate Judge reviewed the petition and

recommended it be dismissed with prejudice. See Rec. Doc. 13. On

September 18, 2018, Petitioner filed his objections to the Report

and Recommendation. See Rec. Doc. 14.

       A. 28 U.S.C. § 2254- General Principals

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) controls review of this 28 U.S.C. § 2254 habeas corpus

petition. See Poree v. Collins, 866 F.3d 235, 245 (5th Cir. 2017)

(“Federal habeas proceedings are subject to the rules prescribed

by the Antiterrorism and Effective Death Penalty Act . . .”). Under

§ 2254, an application for a writ of habeas corpus may be denied

on the merits, even if an applicant has failed to exhaust state

court remedies. See 28 U.S.C. § 2254(b)(2); Jones v. Jones, 163

F.3d 285, 299 (5th Cir. 1998). Enacted as part of the AEDPA, the

amended subsections 2254(d)(1) and (2) provide the standards of

review for questions of fact, questions of law, and mixed questions

of both.

     For pure questions of fact, factual findings are presumed to

be correct. See 28 U.S.C. § 2254(e)(1) (“In a proceeding instituted

by an application for a writ of habeas corpus . . . a determination

of a factual issue made by a State court shall be presumed to be

correct.”).   The   applicant   has       the   burden   of   rebutting   the

presumption by clear and convincing evidence. See id. However, a

writ of habeas corpus may be granted if the adjudication of the

                                      4
claim on the merits “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2);

Hankton v. Boutte, 2018 U.S. Dist. LEXIS 126899 *1, *10 (E.D. La

June 29, 2018).

        For pure questions of law and mixed questions of law and fact,

a state court’s determination is reviewed under § 2254(d)(1). See

Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). For mixed

questions, a state court’s determination receives deference unless

the decision was either contrary to federal law or involved an

unreasonable application of federal law. See § 2254(d)(1); Hill,

210 F.3d at 485.

        A state court’s decision is contrary to federal law if (1)

the state court applies a rule different from the governing law

set forth in the Supreme Court’s cases or (2) the state court

decides a case differently than the Supreme Court when there are

“materially indistinguishable facts.” See Poree, 866 F.3d at 246;

Wooten v. Thaler, 598 F.3d 215, 218 (5th Cir. 2010). A state

court’s decision involves an unreasonable application of federal

law when it applies a correct legal rule unreasonably to the facts

of the case. See White v. Woodall, 134 S. Ct. 1697, 1706 (2014).

An inquiry under the unreasonable context involves not whether the

state     court’s   determination   was   incorrect,   but   whether   the



                                     5
determination was objectively unreasonable. Boyer v. Vannoy, 863

F.3d 428, 454 (5th Cir. 2017).

       The court in Boyer stated that the determination must not be

“merely wrong,” and that “clear error” will not be enough to

overturn a state court’s determination. Id; see also Puckett v.

Epps, 641 F.3d 657, 663 (5th Cir. 2011) (finding that unreasonable

is not the same as incorrect, and thus an incorrect application of

the law will be affirmed if it is not also unreasonable).         Even if

a state court incorrectly applies Supreme Court precedent, that

mistake alone, does not mean that a petitioner is entitled to

habeas relief. See Puckett, 641 F.3d at 663.

         B. Ineffective Assistance of Counsel

       A petitioner seeking relief for ineffective counsel must show

that    counsel’s   performance   was   deficient   and   the   deficient

performance prejudiced his defense. See Strickland v. Washington,

466 U.S. 668, 697 (1984). Petitioner bears the burden of proof and

must prove by a preponderance of evidence that his counsel was

ineffective. See Rector v. Johnson, 120 F.3d 551, 563 (5th Cir.

1997); Clark v. Johnson, 227 F.3d 273, 284 (5th Cir. 2000). A court

is not required to address both prongs of the test if the court

finds that the petitioner has not sufficiently proven one of the

two prongs. See Strickland, 466 U.S. at 697. In other words, a

court may dispose of the claim without addressing the other prong.



                                    6
     To prove deficient performance, the petitioner must show that

defense counsel’s representation “fell below an objective standard

of reasonableness.” See United States v. Bolton, 908 F.3d 75, 99

(5th Cir. 2018) (quoting Strickland, 466 U.S. at 688). The Fifth

Circuit has repeatedly held that courts apply a “strong presumption

that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Halprin v. Davis, 911 F.3d 247, 258 (5th

Cir. 2018); Lucio v. Davis, 2018 U.S. App. LEXIS 29213 *12 (5th

Cir. Oct. 17, 2018); Crockett v. McCotter, 796 F.2d 787, 791 (5th

Cir. 1986). The petitioner must overcome this presumption as the

courts take into account the reasonableness of counsel’s conduct

under all of the circumstances. See Strickland, 466 U.S. at 689;

Lucio, 2018 U.S. App. LEXIS 29213 at *12-13.

     To show prejudice, the petitioner “must show that there is a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

United States v. Avila-Gonzales, 2018 U.S. App. LEXIS 35950 *3-4

(5th Cir. Dec. 20, 2018) (citing Strickland, 466 U.S. at 694).

Therefore, the petitioner must be able to demonstrate that the

outcome would have been different. See id. “The likelihood of a

different result must be substantial, not just conceivable.” Mejia

v. Davis, 906 F.3d 307, 320 (5th Cir. 2018) (quoting Harrington v.

Richter, 562 U.S. 86, 112 (2011)).



                                7
       Petitioner alleges five claims regarding alleged ineffective

assistance of counsel at both the trial and appellate levels.

For    the    reasons    discussed     below,           petitioner’s         claims     are

without merit.

       First, petitioner claims his counsel was ineffective for not

making    a   Batson    challenge   due       to   gender      bias     at   the   trial.

Specifically,      petitioner     argues      that      the    “trial    was    infected

with a severe case of gender bias” because the jury consisted of

nine     females   and    three     males,         “thus      rendering      his      trial

fundamentally      unfair.”     Rec.   Doc.        14   at    4.   However,        as   the

Magistrate Judge found, this argument lacks merit.

       A Batson violation occurs when there is the use of peremptory

strikes of prospective jurors to purposefully discriminate against

one due to race or gender. See Batson v. Kentucky, 476 U.S. 79

(1986); J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127 (1994)

(extending Batson to include gender discrimination). Among the

different steps required of a petitioner to make, the petitioner

must show a prima facie showing that a peremptory challenge has

been exercised on the basis of gender. See Sparkman v. Vannoy,

2017 U.S. Dist. LEXIS 222324 *50 (E.D. La. Dec. 1, 2017) (citing

Stevens v. Epps, 618 F.3d 489, 492 (5th Cir. 2010)).

       Petitioner has not made out a prima facie case of gender

discrimination. The State used only three peremptory challenges,

one striking a male and two striking females. See Rec. Doc. 13 at

                                          8
14. While petitioner urges the number of peremptory challenges

used by the State is “irrelevant,” (See Rec. Doc. 14 at 4), the

fact that the State only used one to strike a male is not inherently

suspect. Petitioner’s claim is conclusory and nothing in the record

supports a finding that a juror was improperly struck under Batson.

        Second, petitioner argues that counsel’s cross-examination

of Mary Beth Snyder was deficient. However, courts have stated

that “[t]he decision whether to cross-examine a witness, and if

so, how vigorously                 to   challenge       the     witness’        testimony,

requires         a       quintessential           exercise          of      professional

judgment.”       Lyons        v.    Vannoy, 2018 U.S. Dist. LEXIS 99137 *66

(E.D.    La.     May    11,    2018)     (quoting    Ford      v.   Cockrell,         315   F.

Supp.    2d    831,     859    (W.D.    Tex.    2004), aff’d, 135 F. App’x 769

(5th Cir. 2005)). In addition, the Supreme                          Court       has   warned

courts     in     second-guessing          the    decisions         of    counsel.          See

Strickland, 466 U.S. at 689. Specifically, the Supreme                                 Court

has     stated       that     courts     should     not       second-guess       counsel’s

decisions         through           hindsight,       but        instead         look        at

counsel’s perspective at the time. Id. Thus, courts are to give

a strong presumption that counsel’s performance was reasonable

and might be “sound trial strategy.” Id.

        In Lyons, the court found that the petitioner’s claims were

meritless       as     the    petitioner       failed     to    show     what    necessary

questions went unasked and how he was prejudiced by such. Lyons,

2018 U.S. Dist. LEXIS 99137 *67.
                             9   On the contrary, the court

found that the
petitioner’s defense counsel “vigorously and exhaustively cross

examined” the witnesses. Lyons, 2018 U.S. Dist. LEXIS 99137 *67-

68.

        Here,       petitioner             fails             to             establish       that

counsel’s        performance was deficient in the cross examination of

the witness. He asserts that defense counsel cross-examined Mary

Beth Snyder, but that the “cross examination . . . was simply

about her trial          testimony       that        contradicted            information    that

she     had     provided to Snyder and others.” Rec. Doc. 1 at 6. While

Petitioner attempts to assert that counsel did not vigorously

cross examine Mary Beth Snyder, he fails to show or identify any

relevant questions           that       counsel        failed          to     ask    on    cross-

examination.       In     addition, petitioner discusses how Mary Beth

Snyder should have been impeached due to inconsistencies in her

testimonies, and that counsel had a “duty to impeach” her. Id.

However, not only does petitioner concedes that defense counsel

did in fact cross examine the witness on her inconsistencies, but

the   record      also    shows    that    defense counsel attempted to use

transcripts in order to challenge the                         witness’s             credibility.

See     id.;     Rec.     Doc.     13     at     16.     Furthermore, as the court

found     in      Lyon,    this         Court        finds    that           defense      counsel

vigorously       cross-examined          the    witness.          We    also    recognize the

Supreme        Court’s     warning       against        second-guessing                 counsel’s

tactical        decisions        unless         petitioner             can     overcome       the

strong        presumption.       Therefore,

                                                10
Petitioner has not shown how such attempts to cross-examine Mary

Beth Snyder were deficient nor how Petitioner was prejudiced.

        Third, petitioner argues that counsel was ineffective for

failing to object to Gwendolyn Williams’s testimony from the first

trial       being    read   into     the     record     at     his     second         trial.

In     objections      to   the    report     and    recommendation,            he     argues

that     the        testimony      should     have     been     barred.           However,

petitioner          fails   to     show     or      establish        how        his     trial

counsel      neglected      to    object    to   the    admission          of    Gwendolyn

Williams’s      testimony from the first trial. On the contrary, the

record shows that counsel objected vigorously to the use of the

evidence at the hearing and renewed those objections at trial.

As    the    Magistrate     Judge     discussed,       “the   mere     fact       that    the

challenge to the testimony was               unsuccessful       is     not        evidence

that     counsel       performed     deficiently.” Rec. Doc. 13 at 18.

        Fourth,        petitioner         contends       that        trial            counsel

was         ineffective      for     requesting         unnecessary             and      oral

continuances.         According      to     petitioner,       the     “case       was     not

benefited from the granting of any continuances.” Rec. Doc. 14

at 6.        However, the court in Farrier v. Vannoy stated that the

decision to either seek a continuance or not is one of trial

strategy that should be given great deference, 2018 U.S. Dist.

LEXIS 214803 *20 (E.D. La. May 25, 2018).



                                            11
     In the instant case, petitioner’s indictment was amended to

charge him with second degree murder. Petitioner’s counsel from

the Louisiana Capital Assistance project withdrew counsel when

Petitioner no longer became charged with a capital offense. On the

same day that trial was scheduled, new counsel enrolled for

petitioner and requested a continuance. Thus, as the Magistrate

Judge assumes, a continuance was requested to prepare for trial as

counsel had just enrolled. A second continuance was requested when

Petitioner       was   not     transferred       to    the     Jefferson     Parish

Correctional Center as ordered by the court.

     While petitioner asserts that these continuances did not

benefit    his    case,   he     does    not    show   how   the   requests     for

continuance were unreasonable. See United States v. Webb, 796 F.2d

60, 63 (5th Cir. 1986) (finding that a continuance to gain time to

complete     necessary       trial      preparation     does     not    equal    an

unreasonable act by counsel). Petitioner fails to show how the

results of his proceeding would have been different if counsel had

not requested the continuances. There is no showing that counsel

was prepared to try the case on the same day that counsel was

appointed for petitioner. See Rec. Doc. 13 at 20. Thus, the

additional time gave counsel the necessary time to adequately

prepare petitioner's defense.

     Lastly,      petitioner      claims       that    appellate      counsel   was

ineffective      for   failing    to    argue    certain     issues    on   appeal.

                                         12
According to petitioner, appellate counsel should have asserted

a     claim      that         trial        counsel          was         ineffective        for

requesting          continuance of the trial. However, the courts have

previously held that               appellate       counsel        is    not     required    to

bring    forth      every     non-frivolous claim that might be raised. See

Matthews v. Cain, 337 F.              Supp.       3d     687,    712    (E.D.    La.   2018);

West v. Johnson, 92 F.3d 1385, 1396 (5th Cir. 1996)


        The   court     in    Matthews         reiterated       the    viewpoint    that    it

is important for experienced lawyers to not focus so much on

the    weaker arguments on appeal but instead focus on either one

central issue or a few important ones. The court held that such

strategy could be beneficial in that focusing on every issue,

especially those that lack merit, could potentially undermine

or bury good arguments. Matthews, 337 F. Supp. at 712. “Rather,

the applicable test to be applied in assessing such a claim is

instead       whether    the       issue       ignored    by    appellate       counsel    was

‘clearly      stronger’        than   the        issues        actually        presented    on

appeal.”      Id.     (citing      Diaz    v.    Quarterman, 228 Fed. App’x 417,

427 (5th Cir. 2007)).

        Petitioner’s         appellate counsel raised three arguments                       on

appeal concerning the trial court’s denial of the motion for

mistrial,       the     allowance         of    petitioner’s           other    crimes,    and

the    allowance of the State to view personal letters that were

never offered at trial. While appellate counsel was unsuccessful

in his arguments,            the    petitioner         fails     to    establish    how    the
                                           13
claim that
trial    counsel   was   ineffective    for   requesting   continuances   is

stronger than those actually presented on appeal. As seen earlier,

the continuances had reasonable grounds.

        For the reasons stated above, petitioner has not shown that

either trial or appellate counsel was deficient in performance

nor that he was prejudiced by either counsel’s performances.



        New Orleans, Louisiana this 18th day of April, 2019.




                             ____________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                       14
